

116 SRES 462 ATS: Designating January 2020 as “National One Health Awareness Month” to promote awareness of organizations focused on public health, animal health, and environmental health collaboration throughout the United States and to recognize the critical contributions of those organizations to the future of the United States. 
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 462IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mrs. Feinstein (for herself, Ms. McSally, Ms. Smith, Mr. Brown, Mr. King, Mr. Casey, and Mr. Peters) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating January 2020 as National One Health Awareness Month to promote awareness of organizations focused on public health, animal health, and environmental
			 health collaboration throughout the United States and to recognize the
			 critical contributions of those organizations to the future of the United
			 States. 
	
 Whereas One Health is a collaborative, multisectoral, and transdisciplinary approach, working at the local, regional, national, and global levels, with the goal of achieving optimal health outcomes recognizing the interconnection between people, animals, plants, and their shared environment;
 Whereas the mission of One Health is to establish closer professional interactions, collaborations, and educational opportunities across the various medical, veterinary, and environmental health professions and their allied science professions to simultaneously improve public health, animal health, and environmental health;
 Whereas the increasing threats posed by emerging diseases shared between animals and people, foodborne, vector-borne, and waterborne diseases, and other environmental factors may support the need for an integrated effort by professionals from multiple disciplines, including health, science, technology, and engineering;
 Whereas, according to the Centers for Disease Control and Prevention, up to 75 percent of new or emerging infectious diseases in people are spread by animals;
 Whereas, each year, International One Health Day is November 3; and Whereas One Health is essential to combating and strengthening the surveillance of emerging and reemerging diseases: Now, therefore, be it
	
 That the Senate designates January 2020 as National One Health Awareness Month to— (1)promote awareness of organizations that focus on One Health efforts to improve the quality of life for people and animals;
 (2)recognize the efforts made by such organizations in using a One Health approach to prevent epidemics; and
 (3)recognize the importance of using the One Health approach to simultaneously protect the health of people, animals, plants, and the environment in the United States.